          Case1:20-cv-06178-L
         Case                     Document1-2
                              LS Document
               1:20-cv-06178-LLS           6 Filed  08/06/20 Page
                                              Filed 01/15/21         of 11
                                                             Page 11 of




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



TIMOTHY J. CHERIAPARAM PIL,
                                                           Civil Action No.:    J.. o{v 6t?<t_(L0 )
                                           Petitioner,

                        V.
                                                                           fr-= SONY                      -·~-   ==,
                                                                           II DOCl'\fF.'.'JT
DAVID LERNER ASSOCIATES, INC.,                                             i tLi· -  : .~ O'- I C.-\L L \    FlLED
                                                                               DOt :1:
                                           Respondent.                                 ----~-,.. ---
                                                                               DAT E FILED:        /   /;_f/ 2 j

                      ORDER CONFIRMING ARBITRATION AW ARD

       Upon consideration of Petitioner Timothy J. Cheriaparampil's Petition to Confirm

Arbitration Award and all responses thereto, and upon good cause shown, it is hereby

        ORDERED that Petitioner's Petition to Confirm the Arbitration Award in the FINRA

Arbitration captioned Timothy J Cheriaparampil v. David Lerner Associates, Inc., FINRA Arb.

No. 19-02083 (the "Award") is GRANTED;

        ORDERED that the Award is CONFIRMED; and it is further

        ORDERED that judgment is hereby entered against RESPONDENT DAVID LERNER

ASSOCIATES, INC., and in favor of PETITIONER TIMOTHY J. CHERIAPARAM PIL, for the

expungement of Occurrence Number 1970105 from the Petitioner's registration records

maintained by the FINRA Central Registration Depository.
                                                                                                                 LL5
        It is so ordered.         ~




                             \5
                              1

        ENTERED this                  day of   f¾.t,Ailj


                                                                                               , U .S.D.J.


 SL11651013v2 113577.00002
